       Case 1:18-cv-03984-MHC Document 91 Filed 03/31/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


EMILY PINON, GARY C. KLEIN,
KIM BROWN, JOSHUA
FRANIOM, DINEZ WEBSTER,
and TODD BRYAN, on behalf of
themselves and all others similarly
situated,
                                             CIVIL ACTION FILE
       Plaintiffs,
                                             NO. 1:18-CV-3984-MHC
V.




DAIMLERAGand
MERCEDES BENZ USA, LLC,

       Defendants.


              AMENDMENT TO ORDER FOR PRELIMINARY
              APPROVAL OF CLASS ACTION SETTLEMENT

      It is hereby ORDERED that the March 29, 2021, Order for Preliminary

Approval of Class Action Settlement [Doc. 90] is AMENDED as follows. The

chart contained in the section titled "Schedule and Procedures for Disseminating

Notice, Filing Claims, Requesting Exclusion from the Class, Filing Objections to

the Class Action Settlement, and Filing the Motion for Final Approval" on page

eight of the Order is amended to read as follows:
 Case 1:18-cv-03984-MHC Document 91 Filed 03/31/21 Page 2 of 2




         60 days after Court        Notice mailed to Class
         enters the Preliminary     Members ("Notice
         Approval Order             Date")
         60 days after Court        Settlement website
         enters the Preliminary     available to Class
         Approval Order             Members
         30 days after Court        Deadline to file Motion
         enters the Preliminary     for Attorneys' Fees,
         Approval Order             Costs, and Class
                                    Incentive Awards
         60 days after Notice       Deadline to Submit a
         Date                       Claim or Object to or
                                    Opt Out of Settlement
         30 calendar days before    Last day to file Motion
         the Final Approval         for Final Approval of
         Hearing                    Settlement



IT IS SO ORDERED this 31st day of March, 2021.


                                                       /^



                                MARK H. COHEN
                                United States District Judge
